—Order unanimously affirmed with costs. Memorandum: Supreme Court did not abuse its discretion in allowing petitioners to submit a proposed order two days after expiration of the 60-day period set forth in 22 NYCRR 202.48. There is no evidence that petitioners intended to abandon the proceeding; the period of delay was brief and petitioners established that it would be inequitable to bar the late settlement of the proposed order (see, Matter of Village of Attica v Nutty, 184 AD2d 1057; see also, Oliva v Lucero, 212 AD2d 407, 408). (Appeal from Order of Supreme Court, Chautauqua County, Ward, J. — Submission of Order.) Present — Lawton, J. P., Hayes, Wisner and Balio, JJ.